                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRENDA SANDERS,


       Plaintiff,                                                      Case No. 16-12959
v.
                                                                     HON. AVERN COHN

MICHIGAN SUPREME COURT, et al.,

     Defendants.
______________________________________/

     ORDER DENYING PLAINTIFF’S MOTIONS FOR RELIEF FROM JUDGMENT
                        (Docs. 220, 221, 222, 223)1

                                              I.

       In 2016, plaintiff proceeding pro se and in forma pauperis, filed a complaint

against multiple defendants, ranging from courts, state agencies, judges, and attorneys.

Plaintiff claimed violations of state and federal law relating to proceedings before the

Michigan Supreme Court and Michigan Judicial Tenure Commission which resulted in

her removal from the bench upon a finding that she is “mentally unfit.” She also claimed

violations of federal law during her employment as a state district court judge, including

Title VII (race, religion, and gender discrimination) and the Americans with Disabilities

Act. Pretrial matters were referred to a magistrate judge (Doc. 85). Following several

motions to dismiss and reports and recommendations which were adopted by the Court,

the only remaining defendants were Laidler & Zielinski, a law firm, and Cyril Hall, an

attorney.



       1
           Doc. 222 and Doc. 223 are identical.
      On January 22, 2019, the magistrate judge issued a report and recommendation

(MJRR), recommending that these remaining defendants be sua sponte dismissed

under 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed. R. Civ. P. 12(b)(1) because plaintiff’s

claims against them were frivolous and otherwise failed to state a viable claim. (Doc.

215). Also on that date, the magistrate judge issued an order denying plaintiff’s motion

to file a fourth amended complaint (Doc. 197) in which she sought to add new

defendants and additional claims (Doc. 216).

      Plaintiff did not object to the MJRR or the order denying her motion to amend.

Accordingly, on February 22, 2019, the Court adopted the MJRR and dismissed the

case. (Doc. 217). A judgment entered that day. (Doc. 218).

      Over thirty days later, on March 26, 2019, plaintiff filed the following motions:

      Plaintiff’s Motion for Relief from Order Adopting Report and Recommendation
      and Granting Motion to Dismiss the amended Complaint or for Judgment on the
      Pleadings and Dismissing Defendant with Prejudice (Doc. 220)

             * In this motion, plaintiff objects to the dismissal, adopting the
             recommendation of the magistrate judge, of the Attorney Grievance
             Commission. See Doc. 205.

      Plaintiff’s Motion for Relief from Order Affirming Magistrate Judge’s Order
      Denying Plaintiff’s Motion to Amend (Doc. 221)

             * In this motion, plaintiff objects to the Court affirming the magistrate
             judge’s order denying her leave to file an amended complaint. See Doc.
             208.


      Plaintiff’s Motion for Relief from Order Adopting Report and Recommendation
      and Granting Certain Defendants’ Motion to Dismiss, City of Detroit, Michigan
      Attorney Discipline Board, Michigan Supreme Court, 36th District Court and
      Collins, Einhorn & Farrell, P.C. (Doc. 222)




                                            2
               * In this motion, plaintiff objects to the Court’s order, adopting the
               recommendation of the magistrate judge, which dismissed several
               defendants. See Doc. 204.


       Plaintiff also filed an affidavit in support of her motions. (Doc. 224). In broad

terms, plaintiff in the affidavit that she and her family are the victims of government “air

stalking,” “heavy artillery helicopter harassment,” that her “numerous reports” to the FBI

have gone unanswered, and she has “hundreds of videos” which support her claim “that

the government has hindered the prosecution of [her] civil claims.”

       For the reasons that follow, the motions are DENIED.

                                                 II.

       As an initial matter, the motions seek reconsideration of orders that were entered

on March 26, 2018 - a year ago. To this extent, the motions are untimely motions for

reconsideration. See E.D. Mich. LR 7.1(h)(1) (motions for reconsideration must be filed

within 14 days after entry of the order).

       Plaintiff, however, invokes Fed. R. Civ. P. 60(b) as grounds for relief, more

particularly 60(b)(1) (mistake), 60(b)(3) (fraud), and 60(b)(6) (any other reason justifying

relief). Rule 60(b) motions must be made within one year. Even assuming the motions

are timely, nothing in plaintiff’s motions or affidavit in support come close to warranting

Rule 60(b) relief. At best, plaintiff reasserts arguments previously rejected by the

magistrate judge and the Court. The dismissal of the defendants was proper for the

reasons explained in the orders. The denial of leave to amend was also proper in light

of plaintiff failing to assert plausible claims for relief.




                                                 3
      This case remains CLOSED. No further filings shall be made. Plaintiff’s only

recourse is to appeal. The Court expresses no opinion as to the timeliness of an

appeal.

      SO ORDERED.



                                               S/Avern Cohn
                                               AVERN COHN
                                               UNITED STATES DISTRICT JUDGE

Dated: 4/3/2019
      Detroit, Michigan




                                           4
